Citation Nr: 1223709	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae

2.  Entitlement to service connection for a right rib cage disability.  

3.  Entitlement to service connection for residuals of a left ankle injury.  

4.  Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for the above claimed disabilities.

The Veteran failed to appear for a videoconference hearing before the Board in October 2010.  Notice of the hearing was sent to the Veteran's last known address, which he provided in a July 2009 statement.  There is no evidence that the Veteran did not receive this notice.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The issues of entitlement to service connection for residuals of a left ankle injury and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pseudofolliculitis barbae pre-existed service and was not aggravated beyond the normal progression during or as a result of service.  

2.  A current right rib cage disability has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  
2.  A right rib cage disability was not incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in August 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the August 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has not reported any post-service medical treatment for his pseudofolliculitis barbae or claimed right rib cage disability.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided a VA examination in January 2007 and September 2009 for his pseudofolliculitis barbae claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the September 2009 VA examination and medical opinion obtained in this case was more than adequate, as it was predicated on a full reading of the service treatment records as well as the Veteran's statements.  The examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the pseudofolliculitis barbae issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has not been afforded VA examination or medical opinion in response to his claim for service connection for a right rib cage disability but such examination or opinion is not required.  As explained below, there is no competent evidence of a current diagnosis or signs and symptoms of a current right rib cage disability.  The Veteran has not reported current symptoms or treatment, and there is no medical evidence of a current disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Pseudofolliculitis Barbae

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

The Veteran's August 1988 enlistment examination noted pseudofolliculitis barbae and the fact that he was able to shave.  As the claimed disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304.  

As explained above, aggravation, for purposes of entitlement to VA compensation benefits, requires more than a pre-existing disease becoming intermittently symptomatic during service.  Rather, there must be permanent advancement of the underlying pathology.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Board recognizes the Veteran's contention that his pseudofolliculitis barbae was incurred or aggravated during service.  However, the weight of the evidence is against this claim.  

Service treatment records demonstrate that in September 1988 the Veteran complained of trouble shaving for the past year and an examination was requested for a shaving profile.  Upon examination, no crusted lesions or oozing fluids were found and he was placed on a 30 day profile which determined that he could not shave and had to trim his beard with scissors.  The Veteran was again seen in March 1989 complaining of irritation from shaving.  Mild pseudofolliculitis barbae was found on examination and he was placed on another 30 day profile.  The remainder of the service treatment records were negative for any other treatment of pseudofolliculitis barbae.  
The Veteran received a VA examination in January 2007, where the examiner stated that the claims file was briefly reviewed.  The Veteran reported that he started breaking out after shaving when he entered the military and that this continued despite being taught how to shave.  He stated that he received treatment while in the military for pseudofolliculitis barbae but he couldn't remember the details of that treatment.  The examiner diagnosed pseudofolliculitis barbae and stated that the condition was caused by or as a result of shaving too closely, which probably started while the Veteran was in the military.  

The Board notes that the examiner did not note that pseudofolliculitis barbae was found upon enlistment or that the details of his treatment were included in the service treatment records associated with the claims file.  Therefore, the examiner's opinion that pseudofolliculitis barbae "probably" started during service is not adequate as the claims file demonstrates that the disability pre-existed service.  

The Veteran was provided with a second VA examination in September 2009, where he reported that he did not have pseudofolliculitis barbae prior to service.  However, the examiner correctly noted that the disability was found upon enlistment examination and discussed the September 1988 profile.  The Veteran stated that his bumps became worse after "going in the gas chamber" and that he has continued to get the bumps ever since.  

The examiner noted that the Veteran washed his beard daily but did not use any medication.  Upon examination, no active pseudofolliculitis barbae was found around the beard area of the face and some scattered papules about one to three millimeters in size were present on the anterior neck area.  The examiner concluded that it was less likely than not that the pseudofolliculitis barbae found upon enlistment was aggravated beyond its normal progression as a result of military service as there was no evidence of record or from the examination that demonstrated such an aggravation of the pre-existing disability.  

As noted above, the Board finds that the September 2009 VA examination in adequate as it was predicated on a complete reading of the claims file and the Veteran's statements, and a rationale was provided for the opinions in the report.  
The Board recognizes the Veteran's statements asserting service connection for his skin disability.  He is competent to report current symptoms of his skin disability and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, his statements have been inconsistent.  He first reported during his claim that he did not have pseudofolliculitis barbae until he started shaving in the military.  However, the disability was found upon enlistment examination in August 1988 and in September 1988 he reported that he had had pseudofolliculitis barbae or trouble shaving for one year.  Moreover, only after the examiner noted that the skin disability was present at enlistment did the Veteran report the worsening with the gas chamber exposure.  The Board, therefore, finds the Veteran's statements regarding the in-service incurrence or aggravation of pseudofolliculitis barbae during service and continuity of symptomatology since service to not be credible.  

The Board notes that the Veteran requested and was scheduled for a hearing before the Board in October 2010 but he failed to appear.  The information obtained at that hearing may have helped support his contentions.  

Given the lack of medical evidence in support of the claim and the absence of consistent reports of incurrence or aggravation, the Board must conclude that the preponderance of the evidence is against the claim.  It is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Right Rib Cage Disability

The Veteran filed a claim for a right rib cage disability in July 2006, where he reported that the disability began in May 1990 and that he was treated during service.  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The claims file does not demonstrate a current diagnosis or treatment for a right rib cage disability.  The Veteran himself has not reported any symptoms, treatment, or diagnosis of such a disability. 

The Board notes that the Veteran requested and was scheduled for a hearing before the Board in October 2010 but he failed to appear.  The information obtained at that hearing may have helped support his contentions.  

The Veteran has not submitted any other lay or medical evidence of a current disability at any time during the current appeal.  Without competent evidence of a current disability, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for pseudofolliculitis barbae is denied.  

Service connection for a right rib cage disability is denied.  


REMAND

The Veteran was provided with a VA joints and spine examination in January 2007.  

Regarding his claim for service connection for residuals of a left ankle injury, the Veteran reported that he twisted his ankle while running and sprained it while playing basketball, both during service between 1990 and 1991.  He also stated that his combat boots caused discomfort after the left ankle sprain and that he had not worn boots since due to the left ankle pain.  

The examiner concluded that an etiology opinion could not be provided without resort to speculation because there was no evidence of the reported in-service injuries in 1990.  In addition, while the Veteran was treated multiple times for his left foot, it was unclear whether any of that treatment was related to the ankle because the ankle wasn't mentioned.  

The Board finds that this opinion is inadequate for the purpose of determining the etiology of the Veteran's left ankle disability.  It does not appear that the examiner took the Veteran's statements, including those asserting a continuity of symptomatology, into consideration in concluding that an opinion could not be provided.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Moreover, in cases where an examiner finds that an opinion cannot be provided without resort to speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, the Veteran must be provided with a new VA joints examination to obtain the requested etiology opinion.  

Regarding the Veteran's low back pain, the VA examiner found that the Veteran did not have a current lumbar spine disability.  In response to the question of whether his current low back disability was caused by or a continuation of the low back pain noted in service, the examiner simply stated that one complaint of low back pain without injury is not indicative of a chronic lumbar spine condition.  
The Board notes that the VA examiner found decreased range of motion of the lumbar spine as well as stiffness, weakness, spasms, and pain with moderate daily flare-ups.  This finding constitutes a current disability for VA purposes.  Moreover, the examiner did not actually answer the question of whether the current lumbar spine disability found upon examination at least as likely as not was caused or aggravated during service.  Finally, it does not appear that the examiner took the Veteran's reports of in-service incurrence and continuity of symptomatology into consideration in forming the opinion provided.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton.  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the Veteran must be provided with a new VA spine examination to obtain the requested etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA joints examination to determine whether any current left ankle disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left ankle disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Afford the Veteran a VA examination to determine whether any current back disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3. The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


